UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6260



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN PAUL DYKE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-01-82)


Submitted:   May 19, 2005                     Decided:   May 26, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Dyke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John Paul Dyke appeals the district court’s order denying

his motion to substitute counsel.   We have reviewed the record and

find no reversible error.     We conclude that Dyke cannot show

prejudice arising from the district court’s denial of his motion

for appointment of counsel.   See Miller v. Simmons, 814 F.2d 962,

966 (4th Cir. 1987) (stating standard of review). Accordingly, we

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -